Citation Nr: 0020039	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-03 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hearing loss.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


REMAND

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for hearing loss.

The veteran had active service from December 1953 to October 
1955 with the Army.  NA Form 13075, signed by the veteran in 
June 1995, indicates that in addition to his Army service, he 
served for one month in 1963 with the Coast Guard.  That 
service has not been verified and no available service 
medical records, if any, have been obtained.   

On review of the case, it is noted that while the veteran was 
hospitalized for nasal surgery in September 1954, he 
complained of ringing and decreased hearing, bilaterally, 
which reportedly followed an artillery shooting exercise in 
basic training in December 1953.  The records note that 
audiometric testing had revealed partial perceptive deafness, 
bilaterally, with an unknown etiology.  An outpatient record 
dated in October 1954 also references audiometric testing, 
which again reportedly revealed partial perceptive deafness, 
bilaterally, and the veteran's hearing was assigned a 
physical profile of "3."  The results of audiometric 
testing during service are not associated with the veteran's 
service medical records so it is not known whether they would 
show hearing disability as defined by 38 C.F.R. § 3.385 
(1999).    
Further, in an ear, nose and throat referral, dated in 
November 1954, it was noted that there was a "question" 
about Politzerization, which the record reflects had been 
done in October 1954.  The results of the Politzerization are 
not contained in the claims folder.  

Also, the veteran has indicated that there are VA medical 
records pertaining to his hearing loss.  As these records are 
in the constructive possession of VA, the RO should request 
them.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, since there may be additional service medial 
records and in view of the discussion above, the Board 
remands this case to the RO for the following action.  

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  He is advised that 
medical evidence corroborating hearing 
loss since service would be helpful.  

2.  The RO should request that the 
veteran provide a copy of his DD Form 
214 or any discharge certificate for 
both periods of service.  

3.  The RO should attempt to obtain 
verification from the National Personnel 
Records Center (NPRC) of the veteran's 
brief period of service in 1963 with the 
Coast Guard after obtaining any necessary 
information regarding that service from 
the veteran.  The RO should also try to 
obtain any service medical records for 
that period of service.  If the veteran 
does not have a copy of his DD Form 214 
for his Army service, the RO should 
request a copy from NPRC.  The RO should 
also request from NPRC and from any other 
appropriate sources any additional 
service medical records for the veteran's 
Army service, specifically to include 
results of audiometric testing and 
Politzerization conducted in 1954 or at 
any other time during service.  The RO 
should document the request and the 
reply.  Any records obtained should be 
associated with the claims folder.  

4.  The RO should request the veteran's 
VA outpatient treatment records 
associated with audiologic evaluation in 
October 1998 from the Long Beach VA 
Medical Center.  Any records obtained 
should be associated with the claims 
folder.  

5.  The RO should then review the case.  
If, and only if, the RO finds the claim 
to be well-grounded, the RO should assist 
the veteran in developing facts pertinent 
to his claim in accordance with the duty 
to assist under 38 U.S.C.A. § 5107(a).  
This should include an audiological 
evaluation and opinion from an 
audiologist, to whom the claims folder 
has been made available, as to the 
etiology of the veteran's hearing loss, 
including whether it as likely as not had 
its onset during, or was cause by any 
incident of, service.  

6.  The claim should then be 
readjudicated.  If the benefit sought is 
not granted, the veteran should be 
furnished a Supplemental Statement of the 
Case and be given opportunity to respond 
before the case is returned it the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


